

115 SRES 634 RS: Commemorating the 70th anniversary of the Berlin Airlift and honoring the veterans of Operation Vittles. 
U.S. Senate
2018-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 611115th CONGRESS2d SessionS. RES. 634IN THE SENATE OF THE UNITED STATESSeptember 18, 2018Mr. Risch (for himself, Mrs. Shaheen, and Mr. Johnson) submitted the following resolution; which was referred to the Committee on Foreign RelationsOctober 1 (legislative day, September 28), 2018Reported by Mr. Corker, without amendment and with an amendment to the preambleStrike the preamble and insert the part printed in italicRESOLUTIONCommemorating the 70th anniversary of the Berlin Airlift and honoring the veterans of Operation
			 Vittles. 
	
 Whereas in the spring of 1948, Berlin was isolated within the Soviet occupation zone, and there were only 35 days' worth of food and 45 days' worth of coal remaining for the city;
 Whereas military planners in the United States and the United Kingdom determined that— (1)1,534 tons of flour, wheat, fish, milk, and other food items would be required daily to feed the 2,000,000 residents of Berlin; and
 (2)3,475 tons of coal and gasoline would be required daily to keep the city of Berlin heated and powered;
 Whereas, on June 1, 1948, the United States Air Force created the Military Air Transport Service, the predecessor to the Air Mobility Command, to organize and conduct airlift missions;
 Whereas, on June 26, 1948, Operation Vittles began when 32 C–47 Dakotas of the United States Air Force departed West Germany for Berlin hauling 80 tons of cargo;
 Whereas the first British aircraft involved in Operation Vittles launched on June 28, 1948;
 Whereas Major General William H. Tunner, a veteran of the aerial supply line over the Himalayas during World War II, took command of Operation Vittles on July 28, 1948;
 Whereas Major General Tunner pioneered many new and innovative tactics and procedures for the airlift, including creating air corridors for ingress and egress, staggering the altitudes at which aircraft flew, and implementing instrument flight rules that allowed aircraft to land as frequently as every 3 minutes;
 Whereas one pilot, 1st Lieutenant Gail S. Halvorsen, who became known as the Candy Bomber, initiated Operation Little Vittles to bring hope to the children of Berlin by dropping handkerchief parachutes containing chocolate and chewing gum as a symbol of the goodwill of the United States;
 Whereas Operation Little Vittles ultimately dropped more than 3 tons of candy in more than 250,000 miniature parachutes;
 Whereas, on Easter Sunday, April 17, 1949, airlifters reached the pinnacle of Operation Vittles by delivering 13,000 tons of cargo, including the equivalent of 600 railroad cars full of coal, and setting the record for tonnage of cargo delivered in a single day during the Berlin Airlift;
 Whereas 39 British airmen and 31 American airmen made the ultimate sacrifice during the Berlin Airlift and 8 British aircraft and 17 American aircraft were lost;
 Whereas airlifters delivered more than 2,300,000 tons of food and supplies during 278,228 total flights into Berlin;
 Whereas the Soviet Union was forced to lift the blockade of Berlin in light of the success of the 15-month airlift operation;
 Whereas the Berlin Airlift marked the first use of airpower to provide hope and humanitarian assistance and to win a strategic victory against enemy aggression and intimidation;
 Whereas the enormous effort and cooperation of the Berlin Airlift helped overcome years of animosity between the United States and Germany and laid the foundation for a deep and lasting friendship between the people of the two countries; and
 Whereas today Germany is one of the closest and strongest allies of the United States in Europe, based on the close and vital relationship of the two countries as friends, trading partners, and allies sharing common values and institutions that promote stability in political, economic, and security matters: Now, therefore, be it
 Whereas, in late June 1948, West Berlin was isolated within the Soviet occupation zone, and there were only 35 days’ worth of food and 45 days’ worth of coal remaining for the city;
 Whereas military planners in the United States and the United Kingdom initially determined that— (1)1,534 tons of flour, wheat, fish, milk, and other food items would be required daily to feed the more than 2,000,000 residents of West Berlin; and
 (2)3,475 tons of coal and gasoline would be required daily to keep West Berlin heated and powered; Whereas, on June 1, 1948, the fledgling United States Air Force created the Military Air Transport Service, the predecessor to the Air Mobility Command, to organize and conduct airlift missions;
 Whereas, on June 26, 1948, Operation Vittles began when 32 Douglas C–47 Skytrains of the United States Air Force departed from bases in southwest Germany to West Berlin hauling 80 tons of cargo;
 Whereas the first British aircraft operating under “Operation Plainfare” launched on June 28, 1948, from bases in northwest Germany;
 Whereas Major General William H. Tunner, a veteran of the successful aerial supply line over the Himalayas during World War II, took command of Operation Vittles on July 28, 1948;
 Whereas Major General Tunner pioneered many new and innovative tactics and procedures for the airlift, including creating air corridors for ingress and egress, staggering the altitudes at which aircraft flew, and implementing mandatory instrument flight rules that allowed aircraft to land as frequently as every 3 minutes;
 Whereas one pilot, 1st Lieutenant Gail S. Halvorsen, who became known as the “Candy Bomber”, initiated “Operation Little Vittles” to bring hope to the children of Berlin by dropping handkerchief parachutes containing chocolate and chewing gum as a symbol of the goodwill of the United States;
 Whereas Operation Little Vittles ultimately dropped more than 23 tons of candy in more than 250,000 miniature parachutes;
 Whereas, during the “Easter Parade” on Easter Sunday, April 17, 1949, airlifters reached the pinnacle of Operation Vittles by delivering 12,940 tons of cargo, including the equivalent of 600 railroad cars full of coal, and setting the record for tonnage of cargo delivered in a single day during the Berlin Airlift;
 Whereas the unprecedented size and scope of the Berlin Airlift also made heavy and unforeseen demands on United States Army personnel in Germany, including the United States Army Airlift Support Command;
 Whereas 39 British airmen and civilians, 21 United States airmen and civilians, and 14 German citizens made the ultimate sacrifice during the Berlin Airlift,
 Whereas airlifters delivered 2,325,809 tons of food and supplies during 277,569 total flights into West Berlin;
 Whereas the Soviet Union was forced to lift the blockade of West Berlin on May 12, 1949, in light of the success of the airlift;
 Whereas the Berlin Airlift marked the first use of airpower to provide hope and humanitarian assistance and to win a strategic victory against enemy aggression and intimidation;
 Whereas the enormous effort and cooperation of the Berlin Airlift helped overcome years of animosity between the United States and Germany and laid the foundation for a deep and lasting friendship between the people of the two countries; and
 Whereas today Germany is one of the United States’ closest and strongest allies in Europe, based on our close and vital relationship as friends, trading partners, and allies sharing common values and institutions to promote stability—politically, economically, and in security matters: Now, therefore, be it
	
 That the Senate— (1)recognizes the 70th anniversary of the Berlin Airlift, the largest and longest running humanitarian airlift operation in history;
 (2)honors the service and sacrifice of the men and women who participated in and supported the Berlin Airlift;
 (3)applauds the men and women of the Air Mobility Command of the United States Air Force, who, in keeping with the best traditions of the Berlin Airlift, still work diligently to provide hope, save lives, and deliver freedom around the world in support of the foreign policy objectives of the United States; and
 (4)commends the close friendship forged between the people of the United States and Germany through the Berlin Airlift, which helps sustain the transatlantic alliance to this day.October 1 (legislative day, September 28), 2018Reported without amendment and with an amendment to the preamble